Fourth Court of Appeals
                                San Antonio, Texas
                                       July 25, 2017

                                   No. 04-17-00009-CV

               IN THE ESTATE OF BARBARA R. DEAN, DECEASED,

                     From the County Court, Jim Wells County, Texas
                                  Trial Court No. 7344
                        Honorable Homero Garza, Judge Presiding


                                      ORDER

      The appellant’s motion for extension of time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk